Citation Nr: 1506962	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple systems atrophy.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, with confirmed service in the Republic of Vietnam.  The Veteran died in January 2012.  The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this matter.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

When this claim was before the Board in January 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of paper claims files and electronic records within Virtual VA.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the appellant's claim is decided.

In the prior remand, the Board directed that a VA medical opinion be obtained addressing the contention that the Veteran's multisystem atrophy (MSA) was related to his exposure to herbicides in service.  Pursuant to the Board's remand, a VA neurologist reviewed the evidence of record in March 2014.  She stated that the etiology of MSA is unknown.  She acknowledged that medical literature has suggested that pesticide exposure is a causative factor in the development of MSA, but that this had not been confirmed statistically.  Therefore, she stated that she cannot resolve the issue without resorting to mere speculation.

Thereafter, the appellant's attorney submitted written argument in which he identified two Board decisions granting service connection for MSA and a similar disorder on the basis of in-service exposure to herbicides.  He specifically noted the medical evidence supporting the grants in the Board decisions.  While the cited Board's decisions are not binding in this case, the Board believes that the information contained in the Board decisions should be considered by the VA physician who stated in March 2014 that she is unable to provide an opinion in this case or by another suitable physician if the prior physician is not available.  The Board has added redacted versions of the decisions to the record.

Accordingly, the case is REMANDED to the RO for the following actions:

1. All evidence of record should be provided to the VA neurologist who reviewed the evidence of record in March 2014.  She should be requested to specifically consider the argument submitted by the appellant's attorney in May 2014 and the information contained in the Board decisions identified by the attorney.  She should attempt to state an opinion as to whether there is a 50 percent or better probability that the Veteran's MSA was etiologically related to his active service, to include his presumed exposure to herbicides.  

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, she should explain why.  If she cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the prior physician is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

2. The RO should also undertake any other development it determines to be warranted.  

3. Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




